Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01030-CV
____________
 
ANDREW
PATTERSON, Appellant
 
V.
 
TRANSCONTINENTAL
INSURANCE COMPANY and PATTI MIX, Appellees
 

 
On Appeal from the
157th District Court
Harris County, Texas
Trial Court Cause
No.
04-38254
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 19,
2005.  On January 5, 2006, this court
ordered appellant to file his brief within fifteen days or the appeal would be
dismissed.  See Tex. R. App. P. 42.3(b).  On January 18, 2006, appellant filed a motion
to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Anderson.